DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schafer (US 2004/0255563 A1).
Regarding claim 1, Schafer teaches a combine harvester (10) comprising a variable length wheelbase (Fig. 1 shows rear wheel 16 is repositionable with dotted and solid line positions).

Regarding claim 2, Schafer teaches a main body (12) and a pair of rear wheels configured to move forward and rearward relative to the main body ([0024] teaches a pair of rear wheels and [0023] lines 4-14 teaches the rear wheels can be repositioned forward or rearward).
Regarding claim 3, Schafer teaches a rear axle bar ([0024] teaches a conventional rear axle) mounted on a longitudinal member (Fig. 1 shows hydraulic repositioning cylinder in a longitudinal direction) protruding rearward from the main body, wherein the pair of rear wheels is mounted on the rear axle bar ([0024] teaches the rear axle with two rear wheels).
Regarding claim 4, Schafer teaches wherein the rear axle bar is configured to move forward and rearward along the longitudinal member (Fig. 1 shows the rear axle bar attached to wheel 16 moving along the longitudinal member 32).
Regarding claim 5, Schafer teaches wherein the longitudinal member comprises a cylindrical bar (Fig. 1 shows longitudinal member 32 is hydraulic cylinder).
Regarding claim 7, Schafer teaches an actuator configured to control the forward and rearward movement of the rear axle bar along the longitudinal member (Fig. 1 shows the hydraulic repositioning cylinder 32 controls forward and rearward movement).
Regarding claim 8, Schafer teaches wherein the actuator comprises a longitudinal hydraulic or pneumatic actuator comprising a first end and a second end (Fig. 1 shows hydraulic cylinder 32 has two ends).
Regarding claim 9, Schafer teaches wherein the longitudinal member is fixedly mounted on a suspension element (Fig. 1 shows longitudinal member 32 is mounted on suspension 28).

Regarding claim 15, Schafer teaches a combine harvester (10), comprising: a chassis (12) defining a forward end and a rear end; a feeder house (connected to attachment 20) at the forward end of the chassis; a first set of ground-engaging elements (14) supporting the forward end of the chassis; and a second set of ground-engaging elements (16) supporting the rear end of the chassis, wherein the second set of ground-engaging elements are configured to move forward and rearward relative to the chassis ([0023] lines 4-14 teaches the rear wheels can be repositioned forward or rearward).

Regarding claim 16, Schafer teaches a rear axle bar ([0024] teaches a conventional rear axle) mounted on a longitudinal member (Fig. 1 shows hydraulic repositioning cylinder in a longitudinal direction) protruding rearward from the chassis, wherein the second set of ground-
Regarding claim 17, Schafer teaches wherein the rear axle bar is configured to move forward and rearward along the longitudinal member (Fig. 1 shows the rear axle bar attached to wheel 16 moving along the longitudinal member 32).
Regarding claim 18, Schafer teaches wherein the longitudinal member comprises a cylindrical bar (Fig. 1 shows longitudinal member 32 is hydraulic cylinder).
Regarding claim 19, Schafer teaches an actuator configured to control the forward and rearward movement of the rear axle bar along the longitudinal member (Fig. 1 shows the hydraulic repositioning cylinder 32 controls forward and rearward movement).
Regarding claim 20, Schafer teaches wherein the first set of ground-engaging elements comprises at least two front wheels ([0020] lines 4-5 teaches a pair of front wheels), and wherein the second set of ground-engaging elements comprises at least two rear wheels ([0024] teaches a pair of rear wheels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer (US 2004/0255563 A1) in view of Priefert (US 5,368,121 A).
Regarding claim 6, Schafer does not teach a pivot mount that allows the left and right rear wheels to rotate around the longitudinal member.

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the rear pivot mount as taught by Priefert to the combine harvester of Schafer in order to accommodate changes in terrain while driving the vehicle.

Allowable Subject Matter
Claims 10-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breure (US 2021/0185883 A1) discloses a combine with working and transport positions that feature a different wheel base achieved by actuating the rear axle along a longitudinal member. Isfort (US 8348001 B2) discloses a combine with a telescoping chassis that is used to vary the distance between the front and rear wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/MATTHEW IAN NEAL/Examiner, Art Unit 3671